department of the treasury internal_revenue_service washington d c q2 tax_exempt_and_government_entities_division date fer uniform issue list legend t c d1 d2 sec_1 dollar_figure dear sir or madam contact person identification_number telephone number fo - dee this rulings letter is in reply to the rulings letters requested by t c d1 d2 dollar_figure and sec_2 rulings one through nine concern trust t's transfer of all of its assets to corporation c pursuant to sec_507 of the internal_revenue_code as in situation of revrul_2002_28 rulings ten eleven and twelve concern supporting_organization sec_1 under sec_509 of the internal_revenue_code providing administrative support such as allocated office space allocated employees allocated office equipment for private_foundation c and also c’s disqualified persons d1 and d2 t a charitable_trust and c a nonprofit charitable corporation are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 of the code t and c are controlled by the same individuals c will continue to exercise expenditure_responsibility on behalf of t if t has any grant s outstanding requiring such expenditure_responsibility under sec_4945 of the code when t transfers of all of its assets to c after t’s transfer of all of its assets to c t will dissolve and will terminate its private_foundation_status under sec_509 of the code by notice to the internal_revenue_service pursuant to sec_507 of the code t will transfer all of its assets to c tandc d1 and d2 sec_1 and sec_2 together have a fair_market_value contractual arrangement providing for their allocated shared utilization of office space employees including a secretary receptionist accounting staff and an administrative assistant and common office equipment and supplies such as photocopy machine facsimile machine refreshments supplies computers telephone system and insurance premiums for policies covering the shared employees si a supporting_organization under sec_509 of the code represents that it can and will make and keep detailed allocation records as to each entity’s use of the various allocated expenses payments by d1 and d2 will be to dollar_figure not to c sec_1 will be in charge of the expense allocation arrangements this is intended to reduce duplication and thus save on the total costs of the allocated items dollar_figure has significant charitable programs of its own third party vendors but not c or dt or d2 will be paid_by dollar_figure the following rulings are requested under sec_1_507-3 of the income_tax regulations for purposes of chapter and part il of subchapter_f of chapter as a result of t's transfer of all of its assets to c c will be treated as if c were t and all of the savings provisions applicable to private_foundations under the tax reform act of as amended will apply to c to the same extent and in the same manner as such provisions applied to t t's transfer of all of its assets to c a will be a reorganization between private_foundations under sec_507 of the code because t's transfer is a significant disposition of assets to one or more private_foundations under sec_1_507-3 of the regulations will not result in termination of t's private_foundation_status pursuant to sec_507 of the code will not result in imposition upon t of any termination_tax under sec_507 of the code will not result in c being treated as a newly created organization as provided under sec_507 of the code and sec_1_507-3 of the regulations b o a voluntary termination of t under sec_507 of the code by notice given to the internal_revenue_service at least one day after t's asset transfer to c will not result in any termination_tax under sec_507 of the code t's preparation and or filing of any final accounting and or other documents required by state law in winding up dissolving and terminating t will not result in tax under sec_507 of the code the tax basis computed under sec_4940 of the code and the holding_period of each asset received by c pursuant to the transfer will be determined in the same manner as if such assets had continued to be held uninterruptedly by t cwill report the investment_income of t for the year of the transfer and will pay any excise_tax imposed under sec_4940 of the code t's transfer of all of its assets to c a b c d will not itself be net_investment_income to t or c under sec_4940 of the code will not be a sale_or_other_disposition under sec_4940 of the code and will not result in tax under sec_4940 of the code will not be a direct or indirect act of self-dealing under sec_4941 of the code with regard to t c or any foundation managers substantial contributors or other disqualified persons of t or c will not be an investment by t or c which jeopardizes the exempt purposes of t or c under sec_4944 of the code and will not be a taxable_expenditure under sec_4945 of the code by t to the extent that t has any obligations requiring the exercise of expenditure_responsibility under sec_4945 of the code at the time of the transfer c will exercise t's expenditure_responsibility with respect to such obligations t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that a t's distribution_requirements under sec_4942 of the code for the tax_year of t's assets transfer may be fulfilled by c all qualifying distributions made by t during its tax_year in which t's assets transfer occurs will be treated as if made by c as determined immediately prior to the transfer b d c cmay reduce the amount of its required distributions including those for the tax_year of the assets transfer under sec_4942 of the code by the amount if any of the excess qualifying distributions carryovers of t for prior years as set forth in sec_4942 of the code as determined prior to the assets transfer as if c had itself incurred such carryovers t's payment of reasonable legal accounting and other expenses_incurred by t in c connection with this rulings request and in carrying out t's transfer of all of its assets to will be qualifying distributions under sec_4942 of the code and sec_53_4945-6 of the foundation and similar excise_tax regulations and will not be taxable_expenditures under sec_4945 of the code t g b of the code with regard to the asset transfer and twill not be subject_to tax under sec_4942 of the code for the tax_year of the transfer the recordkeeping requirements of section to comply with required not will be e f t's transfer will not adversely affect the tax-exempt status of t or c and t and c will not be subject_to federal_income_tax under subtitle a with regard to the transfer under sec_1_507-1 and sec_1_507-3 of the regulations t will not be required to file the annual information_return required by sec_6033 of the code for any_tax year following the tax_year in which the transfer occurs if during the subsequent tax years t has neither legal nor equitable_title to any assets and engages in no activity provided that upon t's liquidation dissolution or termination t will file a return required by sec_6043 of the code the participation of t and c d1 and d2 with dollar_figure and sec_2 in an arrangement providing for joint utitization of office space a b c will not be an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not be an act of self-dealing between t and c and either of sec_1 and sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not be an excess_benefit_transaction between either of sec_1 and sec_2 and d1 and d2 under sec_4958 of the code and therefore no excise_taxes will be due under sec_4958 the participation of t and c d1 and d2 with dollar_figure and sec_2 joint utilization of common employee services including a secretary receptionist accounting staff and an administrative assistant in an arrangement providing for a b c will not constitute an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not constitute an act of self-dealing between t and c and either of sec_1 and sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not constitute an excess_benefit_transaction between either of d1 and d2 and sec_1 and dollar_figure under sec_4958 of the code and therefore no excise_taxes will be due under sec_4958 the participation of t and c d1 and d2 with dollar_figure and sec_2 in an arrangement providing for joint utilization of common office equipment and supplies such as photocopy machine facsimile machine refreshments supplies computers and telephone system a will not constitute an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not constitute an act of self-dealing between t or c and either sec_1 or sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not constitute an excess_benefit_transaction between either of sec_1 or sec_2 and d1 and d2 under sec_4958 and therefore no excise_taxes will be due under sec_4958 b c sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the income_tax regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations indicates that in a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization the transferee foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax benefits under sec_507 of the code sec_507 of the code indicates in general that the aggregate tax benefits of an exempt_private_foundation refer to the value of its exemption from federal_income_tax and the deductions taken by its donors during its existence sec_1_507-1 of the regulations provides that a private_foundation which has transferred all of its net assets is not required to file annual information returns under sec_6033 of the code for tax years after the tax_year of such transfer when the transferor has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its own charitable distribution_requirements under sec_4942 of the code even for its tax_year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 of the regulations provides that a private_foundation that has transferred all of its assets to another private_foundation in a transfer pursuant to sec_507 of the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code sec_1_507-3 of the regulations provides that certain tax provisions will carry over to a transferee private_foundation that is given a transfer of assets from a transferor private_foundation pursuant to sec_507 of the code sec_1_507-3 i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons who effectively control the transferor foundation then each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and also sec_507 through each transferee is treated as the transferor in the proportion which the fair_market_value of the transferor's assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer sec_1_507-3 of the reguiations indicates that a transfer of assets under section its own final b of the code does not relieve the transferor private_foundation from filing returns sec_1_507-1 and sec_1_507-3 of the regulations provide that a transferor foundation's transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation's status as a private_foundation sec_1_507-4 of the regulations provides that the tax under sec_507 of the code on termination of private_foundation_status does not apply to a transfer of assets pursuant to sec_507 of the code revrul_2002_28 2002_1_cb_942 in its holding states that if a private_foundation chooses to provide notice under sec_507 of the code to the internal_revenue_service and therefore terminates its private_foundation_status under sec_509 of the code it is subject_to the tax under sec_507 of the code however if the private_foundation has no assets on the day it provides such notice for example the private_foundation provides such notice at least one day after it transfers all of its assets the tax under sec_507 of the code will be zero holding sec_3 b e and f state that the transfer does not result in tax under sec_4940 sec_4941 sec_4944 or sec_4945 of the code sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor foundation's excess qualifying distributions under sec_4942 of the code to a transferee foundation that is effectively controlled by the same persons under sec_1_507-3 i of the regulations under the regulation the transferee is treated as the transferor and thus the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of its transferor’s excess qualifying distributions under sec_4942 of the code is any amount including sec_4942 of the code and sec_53_4942_a_-3 of the regulations provide that a qualifying_distribution of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 of the code other than any contribution to i an organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the foundation except as provided in sec_4942 of the code or ii any private_foundation that is not an operating_foundation under sec_4942 of the code except as provided in sec_4942 of the code that portion sec_4944 of the code imposes excise_tax on any private foundation's making of an investment that jeopardizes its exempt purposes under sec_501 of the code sec_4945 of the code imposes excise_tax on a private foundation's making of any taxable_expenditure under sec_4945 of the code sec_4945 of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant inquiry and post-grant teports from a grantee private_foundation on the grantee's uses of the grant sec_4945 of the code provides that a taxable_expenditure also includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 allows a private_foundation to make transfers of its assets pursuant to sec_507 of the code to organizations exempt under sec_501 of the code without the transfers being taxable_expenditures under sec_4945 sec_509 of the code describe supporting organizations exempt from federal_income_tax under sec_501 of the code which are not private_foundations and thus are not subject_to the private_foundation provisions of sec_4941 of the code sec_4958 of the code provides in pertinent part for taxes on disqualified persons under sec_4958 including therein brothers and sisters who engage in excess_benefit transactions with respect to their applicable public_charities sec_4958 of the code provides in pertinent part that the term excess_benefit_transaction means any transaction in which an economic benefit is provided by a tax-exempt_organization under sec_501 of the code that is not a private_foundation directly or indirectly to or for_the_use_of any disqualified_person if the value of the economic benefit provided exceeds the value of the consideration including the performance of services received for providing such benefit sec_6043 of the code and sec_1_6043-3 of the regulations provides that a private_foundation must file its tax_return with respect to its dissolution analysi sec_1 under sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and sec_507 through of the code under sec_1_507-3 of the regulations transferee c will receive the carryover of any savings provisions that were applicable to t and that are carried over to c as described in sec_1 a through of the regulations under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets because t will transfer all of its assets to c t's transfer will be a significant disposition of t's assets under sec_1_507-3 of the regulations and thus will be a transfer under sec_507 of the code under sec_1_507-3 of the regulations t's transfer of all of its assets to c pursuant to sec_507 of the code will not be a termination of t's private_foundation_status under sec_509 of the code and thus will not result in termination_tax under sec_507 of the code on t orc under sec_507 of the code when t notifies the internal_revenue_service at least one day after t transfers all of its net assets to c of its intent to voluntarily terminate its private_foundation_status pursuant to sec_507 of the code t will thus terminate its private_foundation_status pursuant to that sec_507 of the code under sec_507 of the code the value of t's assets after t has transferred all of its assets to c will be zero of revrul_2002_28 t's voluntary notice of termination of its private_foundation_status pursuant to sec_507 will result in zero tax under sec_507 of the code thus as stated in holding the preparation and filing of any final accounting or other documents required by state law in winding up dissolving and terminating t will not result in termination_tax under sec_507 of the code under sec_1_507-3 of the regulations the tax bases and holding periods of t's assets transferred to c will carry over to c for purposes of sec_4940 of the code under sec_1_507-3 of the regulations transferee c will be treated as its transferor t for purposes of chapter of the code and thus c must report t's investment_income for t's tax_year of the transfer and pay t's excise_tax under sec_4940 of the code under sec_4940 of the code as stated in holding a of revrul_2002_28 t's transfer of its assets to c will not result in tax to t or c under sec_4941 of the code as stated in holding b of revrul_2002_28 t's transfer of assets to c will not be an act of self-dealing because t's transfer will be for exempt purposes to organization c which is exempt from federal_income_tax under sec_501 of the code and which is not a disqualified_person for purposes of sec_4941 of the code pursuant to sec_53_4946-1 of the regulations under sec_4944 of the code as stated in holding e of revrul_2002_28 t's transfer of assets for exempt purposes under sec_501 of the cade will not be a jeopardizing investment or result in tax under that section under sec_4945 of the code as stated in holding f of revrul_2002_28 sec_53_4945-6 of the regulations indicates that a private_foundation can transfer its assets pursuant to sec_507 of the code to an organization exempt under sec_501 of the code without the transfer being a taxable_expenditure under sec_4945 thus t's transfer to c pursuant to sec_507 of the code will not be a taxable_expenditure under sec_4945 of the code as in sec_1_507-3 example of the regulations as stated in holding f of revrul_2002_28 c must continue t's expenditure_responsibility under sec_4945 of the code with respect to any expenditure_responsibility grant s made by t that remain outstanding at the time of t's transfer of its assets to c under sec_1_507-3 of the regulations t will not be required to exercise any expenditure_responsibility under sec_4945 of the code with respect to its transfer of assets to c because t will transfer all of its assets to c under sec_1_507-3 of the regulations t's transfer will result in c being treated as t for t's distribution_requirements under sec_4942 t's qualifying distributions purposes of sec_4942 of the code so that of the code for its tax_year of its transfer may be satisfied by c and during its tax_year of its transfer may be treated as made by c a b as in revrul_78_387 and in holding c of revrul_2002_28 c may reduce its required distributions under sec_4942 of the code including those for c's tax_year of the transfer by the amount if any of t's excess qualifying distributions carryover under sec_4942 of the code as of the time of t's transfer distributions include the reasonable and necessary administrative expenses paid under sec_4942 of the code and sec_53_4942_a_-3 of the regulations to qualifying accomplish one or more exempt purposes the legal accounting and other necessary expenses_incurred to implement t's transfer to c if reasonable in amount will be paid to further the exempt purposes of t and c and will be qualifying distributions under sec_4942 of the code -9- because t's transfer of its assets to c will be for exempt purposes to an organization exempt from federal_income_tax under sec_501 of the code t's transfer will not adversely affect the exemptions under sec_501 of t or c and t and c will not be subject_to federal_income_tax with regard to the transfer under sec_1_507-1 of the regulations and holding of revrul_2002_28 t will no longer be required to file its annual return form_990-pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which it transfers all of its assets a a a the participation of t and c d1 and d2 with sec_1 and sec_2 in an arrangement providing for joint utilization of office space will not be an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code because the sublessor or lessor of the rental office space is dollar_figure which is a supporting_organization exempt from federal_income_tax under sec_501 of the code and is not a private_foundation under sec_509 of the code sec_4941 of the code does not apply to sec_1 because sec_1 is a supporting_organization under sec_509 of the code and not a private_foundation moreover dollar_figure will allocate to t c d1 and d2 their share of expenses on fair market terms based on detailed records of actual usage according to the parties’ representations the same analysis applies to joint use of employees and office equipment and supplies b b the participation of t c d1 and d2 with dollar_figure and sec_2 in the above arrangements will not result in an act of self-dealing between t c and either sec_1 or sec_2 under sec_4941 of the code because neither sec_1 nor sec_2 is a disqualified_person with respect to t or c see sec_53_4946-1 of the regulations c c c based on the representations that expenses will be allocated and paid at fair_market_value to dollar_figure the participation of t c d1 and d2 with sec_1 and sec_82 in the above arrangements will not result in excess_benefit transactions between either of sec_1 and sec_2 and d1 and d2 under sec_4958 of the code accordingly based on the representations and facts presented we rule that under sec_1_507-3 of the income_tax regulations for purposes of chapter and part il of subchapter_f of chapter as a result of t's transfer of all of its assets to c c will be treated as if c were t and all of the savings provisions applicable to private_foundations under the tax reform act of as amended will apply to c to the same extent and in the same manner as such provisions applied to t t's transfer of all of its assets to c a will be a reorganization between private_foundations under sec_507 of the code because t's transfer is a significant disposition of assets to one or more private_foundations under sec_1_507-3 of the regulations will not result in termination of t's private_foundation_status pursuant to sec_507 of the code b c will not result in imposition upon t of any termination_tax under sec_507 of the code d will not result in c being treated as a newly created organization as provided under sec_507 of the code and sec_1_507-3 of the regulations voluntary termination of t under sec_507 of the code by notice given to the internal_revenue_service at least one day after t's asset transfer to c will not result in any termination_tax under sec_507 of the code t's preparation and or filing f any final accounting and or other documents required by state law in winding up dissolving and terminating t will not result in tax under sec_507 of the code the tax basis computed under sec_4940 of the code and the holding_period of each asset received by c pursuant to the transfer will be determined in the same manner as if such assets had continued to be held uninterruptedly by t c will report the investment_income of t for the year of the transfer and will pay any excise_tax imposed under sec_4940 of the code t's transfer of all of its assets to c a b c d will not itself be net_investment_income to t or c under sec_4940 of the code will not be a sale_or_other_disposition under sec_4940 of the code and will not result in tax under sec_4940 of the code will not be a direct or indirect act of self-dealing under sec_4941 of the code with regard to t c or any foundation managers substantial contributors or other disqualified persons of t or c will not be an investment by t or c which jeopardizes the exempt purposes of t or c under sec_4944 of the code and will not be a taxable_expenditure under sec_4945 of the code by t to the extent that t has any obligations requiring the exercise of expenditure_responsibility under sec_4945 of the code at the time of the transfer c will exercise t's expenditure_responsibility with respect to such obligations t's transfer will result in c being treated as t for purposes of sec_4942 of the code so that a t's distribution_requirements under sec_4942 of the code for the tax_year of t's assets transfer may be fulfilled by c all qualifying distributions made by t during its tax_year in which t's assets transfer occurs will be treated as if made by c as determined immediately prior to the transfer c may reduce the amount of its required distributions including those for the tax_year of the assets transfer under sec_4942 of the code by the amount if any of the excess qualifying distributions carryovers of t for prior years as set forth in sec_4942 of the code as determined prior to the assets transfer as if c had itself incurred such carryovers in t's payment of reasonable legal accounting and other expenses_incurred by connection with this rulings request and in carrying out t's transfer of all of its assets to c will be qualifying distributions under sec_4942 of the code and sec_53_4945-6 of the foundation and similar excise_tax regulations and will not be taxable_expenditures under sec_4945 of the code t g b of the code with regard to the asset transfer and t will not be subject_to tax under sec_4942 of the code for the tax_year of the transfer the recordkeeping requirements of section b c d e f to comply with required not will be t t's transfer will not adversely affect the tax-exempt status of t or c and t and c will not be subject_to federal_income_tax under subtitle a with regard to the transfer under sec_1_507-1 and sec_1_507-3 of the regulations t will not be required to file the annual information_return required by sec_6033 of the code for any_tax year following the tax_year in which the transfer occurs if during the subsequent tax years t has neither legal nor equitable_title to any assets and engages in no activity provided that upon t's liquidation dissolution or termination t will a return required by sec_6043 of the code file the participation of t and c d1 and d2 in an arrangement where sec_1 or sec_2 provides for allocated joint utilization of office space a will not be an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not be an act of self-dealing between t and c and either of sec_1 and sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not be an excess_benefit_transaction between either of sec_1 and sec_2 and d1 and d2 under sec_4958 of the code and therefore no excise_taxes will be due under sec_4958 b c provides for allocated joint utilization of common employee services including the participation of t and c s2_ secretary receptionist accounting staff administrative assistant and insurance a d1 and d2 with sec_1 and sec_2 in an arrangement where sec_1 or will not constitute an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not constitute an act of self-dealing between t and c and either of sec_1 and sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not constitute an excess_benefit_transaction between either of dollar_figure and sec_2 and d1 and d2 under sec_4958 of the code and therefore no excise_taxes will be due under sec_4958 b c the participation of t and c d1 and d2 in an arrangement where sec_1 provides for allocated joint utilization of common office equipment and supplies such as photocopy machine facsimile machine refreshments supplies computers and telephone system a will not constitute an act of self-dealing between t and c and d1 and d2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 will not constitute an act of self-dealing between t or c and either sec_1 or sec_2 under sec_4941 of the code and therefore no excise_taxes will be due under sec_4941 and will not constitute an excess_benefit_transaction between either of sec_1 or sec_2 and d1 and d2 under sec_4958 and therefore no excise_taxes will be due under sec_4958 b c because this ruling letter could help to resolve any questions please keep it in your permanent sec_6110 this ruling letter is directed only to the organization that requested it records of the code provides that it may not be used or cited as precedent sincerely _ s- michael seto acting manager exempt_organizations technical group
